Citation Nr: 1016030	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-26 115A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the creation of an overpayment of educational 
assistance benefits, in the calculated amount of $1,725.37, 
is valid.  



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served in the Indiana Army National Guard from 
June 2000 to June 2006.  He had periods of active duty from 
June 2001 to October 2001, February 2002 to October 2002 and 
from May 2004 to August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision that the Veteran had 
received an overpayment of VA educational assistance 
benefits.  


FINDINGS OF FACT

1.  The Veteran enlisted for six years in the Indiana Army 
National Guard June 21, 2000.  He met the eligibility 
requirements for education benefits payable under the 
Montgomery GI Bill-Selected Reserve (MGIB-SR) program as long 
as he remained a member of the Selected Reserve.

2.  The Veteran submitted his initial claim for VA 
educational benefits in January 2003.  He received benefits 
under the MGIB-SR beginning in March 2003.

3.  The Veteran served on active duty from February 2002 to 
October 2002 and from May 2004 to August 2005.  By this 
service, he became eligible for education benefits payable 
under Reserve Educational Assistance Program (REAP).

4.  The Veteran received education benefits under the MGIB-SR 
until his first payment under the REAP program in August 
2006.

5.  The Veteran separated from the National Guard, and 
Selected Reserve, on June 20, 2006.  His eligibility for 
education benefits under REAP terminated at that time.  

6.  The RO paid the Veteran educational benefits under the 
REAP program in August 2006 and December 2006 as well as 
retroactive payments for the difference in REAP payments and 
MGIB-SR payments.  

7.  In May 2007, the Department of Defense (DoD) advised VA 
that the Veteran was not eligible for REAP benefits after 
August 31, 2006.  An overpayment for REAP benefits was 
created based on payments made beyond his eligibility date.

8.  VA continued to pay the Veteran benefits under the MGIB-
SR program due to his extended eligibility for his two 
periods of active duty.

9.  The Veteran was unaware that he was in receipt of an 
incorrect payment amount for his education benefits.


CONCLUSION OF LAW

Due to VA's and DoD's administrative error, the debt created 
by the overpayment of educational assistance benefits in the 
amount of $1,735.27 is not valid.  10 U.S.C.A. §§ 16131-
16137, 16161-16165 (West 1998 & Supp 2009); 38 U.S.C.A. § 
5302 (West 2002 & Supp. 2009); 38 C.F.R. 21.7540, 21.7550 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Education Programs

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program 
(Chapter 1606, of Title 10, United States Code) is an 
educational assistance program for members of the Selected 
Reserve of the Army, Navy, Air Force, Marine Corps, and Coast 
Guard, and the Army and Air National Guard.  38 C.F.R. 
§ 21.7520 (2009).  It was established to encourage membership 
in units of the Selected Reserve of the Ready Reserve.  
10 U.S.C.A. § 16131(a) (West 1998 & Supp. 2009).  The Reserve 
components decide who is eligible for the program.  VA makes 
the payments for the program.  21.7540 (2009).

As in this case, a Guardsman, may initially become eligible 
when he or she enlists, reenlists, or extends an enlistment 
as a reservist so that the total period of obligated service 
is at least 6 years from the date of such enlistment, 
reenlistment, or extension; or when he or she is appointed, 
or is serving as a reserve officer and agrees to service in 
the Selected Reserve for a period of not less than 6 years in 
addition to any other period of obligated service in the 
Selected Reserve.  10 U.S.C.A. § 16132 (West 1998 & Supp 
2009); 38 C.F.R. § 21.7540(a)(1) (2009).  An individual may 
also establish a higher payment rate for their benefit if 
they have a skill or specialty designated by the Secretary 
concerned and other applicable factors as delineated at 
10 U.S.C.A. § 16131(h)(1).  See 38 C.F.R. §§ 21.7631(g), 
21.7636(b) (2009).  Such higher payment is referred to as a 
"kicker."  

The Guardsman must also complete his or her initial period of 
active duty for training and must be participating 
satisfactorily in the Selected Reserve; must not have elected 
to have his or her service in the Selected Reserve credited 
toward establishing eligibility to benefits provided under 38 
U.S.C., Chapter 30; and must have met the requirements for a 
secondary school diploma (or an equivalency certificate) 
before applying for educational assistance.  38 C.F.R. § 
21.7540(a)(2)-(5) (2009).

Ending dates for eligibility are prescribed by 38 U.S.C.A. 
§ 16133 (West 1998 & Supp. 2009) and 38 C.F.R. § 21.7550 
(2009).  In essence, the ending date for eligibility is the 
date the individual is separated from the Selective Reserve.  
There are other provisions that relate to an extension of 
benefits due to a separation due to a disability but these 
are not applicable in this case.  Finally, the actual period 
of entitlement can be extended if the individual served on 
active duty pursuant to orders issued under sections 
12301(a), 12301(d), 12301(g), 12302, or 12304 of Title 10 U. 
S. Code.  10 U.S.C.A. § 16133(b)(4); 38 C.F.R. § 21.7550(b).  

In addition to the above program, education benefits are also 
available to members of the Selected Reserve under Chapter 
1607 of Title 10 U. S. Code.  See 10 U.S.C.A. §§ 16161-16166 
(West Supp. 2009).  The program, known as the Reserve 
Educational Assistance Program (REAP), extends benefits to 
any member of a Guard or Reserve unit who served on active 
duty after September 11, 2001, for a contingency operation 
and who served at least 90 consecutive days or more.  
Individuals become eligible as soon as they reach the 90-day 
point, regardless of duty status.  The period of entitlement 
to benefits is 36 months.  10 U.S.C.A. §§ 16162, 16163 (West 
Supp. 2009).

The individual is entitled to the benefits while they remain 
a member of the Selected Reserve of the Ready Reserve, in the 
case of a member called or ordered to active service while 
serving in the Selected Reserve.  See 10 U.S.C.A. 
§ 16164(a)(1).  Termination of assistance will occur when the 
member separates from the Ready Reserve as provided for under 
Section 16164(a)(1).  See 10 U.S.C.A. § 16165(a)(2).  There 
is an exception that allows for assistance to be provided to 
a member of the Selected Reserve who incurs a break in 
service in the Selected Reserve if the member continues to 
serve in the Ready Reserve during and after such a break in 
service.  10 U.S.C.A. § 16165(b).  

Background

The Veteran submitted a claim for education benefits in 
January 2003.  His application consisted of a VA Form 22-
1990, Application for VA Education Benefits.  He also 
included a copy of a National Guard Bureau (NGB) Form 5435-
R(EF), Annex K to DD Form 4.  The form was entitled Statement 
of Understanding of the Army National Guard (ARNG) Montgomery 
GI Bill Kicker Program.  The form provided information to 
individuals that sought benefits, to include a "kicker" 
provision under Chapter 1606.  The Veteran initialed the 
provision that said he was enlisting in the ARNG for a 
minimum period of 6 years.  He also checked the block that 
indicated he was eligible to receive basic MGIB-SR benefits.  
The form was signed by the Veteran on June 21, 2000.  The 
form was also signed by a service member assigned to the 
military entrance processing station (MEPS) as a witness and 
as a certifying individual that the Veteran met the 
eligibility requirements.  

The Veteran also submitted a DD Form 2384-1, Notice of Basic 
Eligibility (NOBE) that was signed by him on November 22, 
2002.  The date of basic eligibility was listed as October 5, 
2001.  The NOBE was also signed by an authorizing official.  
The Veteran reported active duty from March 2002 to September 
2002 on his VA Form 22-1990.  Finally, included was a copy of 
a VA Form 22-1999, Enrollment Certificate, for courses to be 
taken at Purdue University from January 2003 to May 2003.

Associated with the education folder is a Chapter 1606 
Education Award printout dated March 12, 2003.  The printout 
showed that the Veteran was entitled to Chapter 1606 benefits 
and that he had an original entitlement of 36 months.  His 
eligibility date was established as October 5, 2001, and he 
had a 14-year delimiting date of October 5, 2015.  He was 
awarded payment for the semester submitted and his remaining 
entitlement was listed as 32 months and 2 days.

Thereafter, the Veteran submitted VA Form 22-1999s for 
additional courses and was given Chapter 1606 awards in 
October and November 2003, respectively.

A VA Form 22-1999 was electronically received at the RO on 
April 29, 2004.  The school reported that the Veteran was 
called to active duty for the term of January 12, 2004, to 
May 8, 2004.  The form initially reported that the Veteran 
withdrew after the drop period.  However, it was noted that 
he received full credit for all of the course work for the 
spring 2004 term.  This period had been authorized for 
payment in November 2003 as cited above.  

The RO, in an undated letter, asked the Veteran to provide 
information regarding his withdrawing from his course.  He 
was also asked to provide information regarding his being 
called to active duty.  

The Veteran's father submitted a copy of the Veteran's orders 
that called him to active duty effective as of May 1, 2004.  
The period of duty was not to exceed 545 days and was in 
support of Operation Enduring Freedom (OEF).  

The Veteran submitted an additional VA Form 22-1999 in August 
2005 for the fall term between August and December 2005.  
Chapter 1606 benefits were awarded for the requested period 
as of September 2, 2005.  

The Veteran also submitted additional information in 
September 2005.  He included a copy of his demobilization 
orders that were effective as of August 24, 2005.  His 
terminal date of reserve obligation was noted as June 20, 
2006 (six years after his enlistment in the Indiana Army 
National Guard (INARNG)).  The Veteran also submitted a VA 
Form 22-1995, Request for Change of Program or Place of 
Training.  He included only basic information such as his 
name, telephone number, and address.  The Veteran submitted a 
copy of his DD 214 that showed active duty from May 1, 2004, 
to August 24, 2005.  The Veteran had service in Afghanistan 
and was awarded a Combat Action Badge.  

The RO considered the submission of the VA Form 22-1995 as a 
request for education benefits under Chapter 1607.  The RO 
wrote to the Veteran in November 2005.  He was informed that 
the criteria for design and implementation of the change in 
law (it was enacted in October 2004) had not been finalized.  
No action could be taken on his claim but he would be 
notified of a decision at a future date.

Associated with the education folder is a Department of 
Defense (DoD) veteran identification data printout dated in 
January 2006.  The form shows the Veteran with a period of 
active duty from June 2001 to October 2001 and his second 
period from May 2004 to August 2005.

The Veteran was awarded benefits under Chapter 1606 in 
January 2006.  The payments covered the school term from 
January 9, 2006, to May 7, 2006.

The RO wrote to the Veteran in January 2006 and informed him 
that records were updated to show his active duty period (May 
2004 to August 2005) and this served to extend his delimiting 
date to May 28, 2017.  The letter also said the Veteran had 
15 months and 15 days of entitlement remaining.  Finally, the 
letter noted that the Veteran's school reported he withdrew 
from school because he was called to active duty.  It was 
noted that he was paid for the classes for the period from 
January 2004 to May 2004.  The letter noted that this payment 
would not affect the Veteran's remaining entitlement.  

The Veteran submitted a VA 22-1999 that was received on April 
26, 2006.  The form was for the term from August 21, 2006, to 
December 16, 2006.  The Veteran was awarded benefits for the 
period under Chapter 1607 in August 2006.  His remaining 
entitlement was noted to be 11 months and 20 days.

The RO obtained a Chapter 1607-REAP data printout in April 
2006.  The printout noted that the Veteran had active duty 
from February 2002 to October 2002 in addition to the other 
periods of active duty reported.

The Veteran submitted another VA Form 22-1999 for the school 
term from January 8, 2007, to May 5, 2007, in November 2006.  
This request was also paid under Chapter 1607 benefits in 
December 2006.  The Veteran's remaining eligibility was noted 
as 7 months and 1 day.

On May 1, 2007, the Veteran submitted a VA Form 22-1999 for 
the school term of August 20, 2007, to December 15, 2007.  
The education folder shows that the RO obtained a Chapter 
1607-REAP eligibility printout in May 2007 that reported the 
Veteran's eligibility as terminated due to separation from 
the Selected Reserve.  The effective date was listed as 
August 31, 2006.

The Veteran was paid for the period from August 2007 to 
December 2007 by means of Chapter 1606 benefits in May 2007.  
The data printout lists him as having 23 months and 19 days 
of remaining benefits.

In November 2007, he submitted a final VA 22-1999 for the 
school term from January 2008 to May 2008.  

The next item in the education folder is a letter from the 
Veteran to the RO disputing the creation of an overpayment of 
education benefits in January 2008.  The actual notice to the 
Veteran of any overpayment was not included by the RO.  The 
Veteran noted having deployments of 10 months and 18 months.  
He also noted that he had been pursuing his degree since 
January 2003.  He acknowledged that his 6-year commitment 
with the INARNG expired in June 2006.  He said he was 
transferred to the Individual Ready Reserve (IRR) at that 
time.  He said he had 6 semesters remaining to complete his 
degree as of June 2006.  He said he had pursued his education 
with awards under Chapters 1606 and 1607 with VA notices 
informing him of his monthly entitlement.  He also said he 
had received the same amount of payment for four years.  The 
Veteran reported that he received notice of an overpayment in 
April 2007 in the amount of $4,398.37. 

He said he was informed that, because he had left the 
National Guard in June 2006, he was no longer eligible for 
the full amount of his GI Bill.  He said the same office had 
consistently sent him notices of eligibility for the past 
four years.  The VA had determined his entitlement amount and 
paid him that amount.  He said he was not aware, and did not 
have any reason to believe, that he was receiving an 
incorrect dollar amount.  He felt he had been misled as to 
the correct amount of his benefits prior to June 2007 and 
misinformed by VA in several notices of eligibility.  The 
Veteran listed enclosures of collection notices dated May 23, 
2007, and May 26, 2007, and notices of eligibility dating 
from January 26, 2006, through December 16, 2007.  However 
none of the enclosures are included with his letter in the 
education folder.

The RO issued a statement of the case (SOC) in May 2008.  The 
section of the SOC entitled adjudicative actions lists a 
history of actions dating from April 2006 to January 2008.  
The actions report that the Veteran was paid Chapter 1607 
benefits in August 2006, for the term from August 2006 to 
December 2006, and in December 2006 for the term December 
2006 to May 2007.  Of note were entries that a NOBE verified 
the Veteran's eligibility for the payments in April 2006 and 
December 2006, respectively.  It was not until a NOBE was 
obtained on May 2, 2007, that notice of the Veteran's 
termination of eligibility for Chapter 1607 benefits was 
received.  This was confirmed with DoD on May 7, 2007.  The 
Veteran's discharge from the Selected Reserves was confirmed 
as June 20, 2006.

The list of actions shows that an initial debt of $7008.87 
was established because of the payment of the Chapter 1607 
benefits.  This debt was then offset through the award of 
benefits under Chapter 1606 and the Veteran's "current" 
debt was listed as $3,659.07 as of November 13, 2007.  The 
SOC noted that DoD makes all Chapter 1607 eligibility 
determinations.  It was noted that the Veteran was discharged 
from the Selective Reserves as of June 20, 2006, and he was 
no longer entitled to Chapter 1607 benefits from that date.  
The SOC noted that VA was able to extend the Veteran's 
Chapter 1606 benefits from August 20, 2006, to May 3, 2008, 
because of his being called to active duty plus 4 months.  VA 
recouped the retroactive payments to reduce the Chapter 1607 
debt.  

The Veteran's substantive appeal was received in September 
2008.  He noted that there was a NOBE of December 2006, a 
date even after his discharge from the Selected Reserves, 
that certified his eligibility.  He also said he was a member 
of the Ready Reserve from June 20, 2006, to June 20, 2008, 
although he provided no proof of this and he had previously 
stated he was transferred to the IRR.  

Associated with the education folder is a letter from the 
Veteran to Senator Lugar that is dated in July 2008.  The 
letter is identical to the Veteran's submission to VA in 
January 2008.  However, included with the letter are two 
notices of overpayment from the VA Debt Management Center 
(DMC).  One is dated May 23, 2007, and the other is dated May 
26, 2007.  The first notice said the debt had been reduced by 
$2,610.50 and that his debt was now $4,398.37.  (This appears 
to be a reduction from $7008.87).  The second notice said the 
Veteran had an overpayment of $4,398.37.  

The director of the DMC replied to Senator Lugar in August 
2008.  The letter broke down the payments made under Chapter 
1607 for the three periods after June 2006.  This totaled 
$7008.87.  The letter then noted payments that were made 
under Chapter 1606 for the period from August 2006 to May 
2008.  This totaled $5,283.50.  This amount was subtracted 
from the original debt from Chapter 1607 payments and 
resulted in a final overpayment of $1,725.37.  The letter 
added that a request for a waiver was not made within 180 
days of notice of the indebtedness and that collection 
efforts for the debt would continue.

The director of the St. Louis RO also replied to Senator 
Lugar in September 2008.  The letter provided essentially the 
same information with more details.  The letter explained 
that the Veteran became entitled to benefits under Chapter 
1606 based on his 6-year obligation with the National Guard 
and by completing his initial period of active duty training.  
He then applied for education benefits beginning in January 
2003 and received MGIB-SR benefits for enrollments between 
January 13, 2003 and May 6, 2006.

The letter further explained the basics about the Chapter 
1607, or REAP, benefits.  The Veteran was noted to have 
applied for these benefits based on his being called to 
active duty in 2002 and from 2004 to 2005.  It was noted that 
he applied for the benefits in April 2005 but VA was not able 
to process claims under the program at that time.  His 
education benefits were paid under Chapter 1606.  It was 
noted that the REAP paid a higher benefit than the MGIB-SR.  

The letter advised that VA does not determine eligibility but 
that the respective components are responsible for that.  VA 
verifies eligibility through DoD and that eligibility is 
normally terminated when the member leaves the Selected 
Reserve.  A check in April 2006 noted that the Veteran was 
still eligible for REAP benefits and they were paid.  He was 
also paid the difference between what he had been paid under 
the MGIB-SR and what he was due under REAP for his 
enrollments from January 13, 2003, to May 6, 2006.  VA again 
checked with DoD in December 2006 and the Veteran's 
eligibility was certified.  He was paid benefits for the 
spring 2007 term.  

VA conducted another query of the DoD database in May 2007.  
The database had been updated to show the Veteran's 
eligibility was terminated due to his separation from the 
INARNG on June 20, 2006.  VA stopped his REAP award effective 
from May 6, 2006.  This created a debt for the REAP benefits 
he had received for the fall 2006 and spring 2007 terms in 
the amount of $7,008.07.  

The letter explained that the Veteran's entitlement to 
Chapter 1606 benefits, or the MGIB-SR, were also terminated 
due to his separation from the INARNG.  However, the 
Veteran's eligibility was extended because of his being 
called to active duty and he received a 969-day extension.  
VA changed his end date to February 9, 2009.  The Veteran was 
awarded benefits under Chapter 1606 with one payment of 
$2,610.50.  This reduced the debt to $4,398.37.  Additional 
payments were made for the fall 2007 and spring 2008 terms in 
the amount of $2,673.00.  VA used this payment to reduce the 
debt to the current $1,725.37.  

Finally, the letter said that notification of members of 
their eligibility for education benefits associated with 
separations and transfers is solely the responsibility of 
each military component.  Each component supposedly informs 
members that are processing for separation that they will 
lose MGIB-SR and/or REAP eligibility if they leave the active 
drilling component.  It was further noted that the contracts 
signed by members when they enlist also explain the 
consequences of leaving the active drilling component.  

Analysis

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.962 (2009).  An overpayment may arise 
from virtually any benefits program administered pursuant to 
VA law, including educational assistance benefits.  38 C.F.R. 
§ 1.956(a) (2009).  

Whenever VA finds that an overpayment of educational 
assistance benefits has been made to a Veteran, the amount of 
such overpayment shall constitute a liability of such Veteran 
to the United States and may be recovered in the same manner 
as any debt.  38 U.S.C.A. § 3685(a), (c) (West 2002); 38 
C.F.R. § 21.7644 (2009).

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has 
the right to dispute the existence and/or amount of the debt.  
38 C.F.R. § 1.911(c) (2009).  

If the debt were the result solely of administrative error, 
the effective date of the reduction of benefits would be the 
date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  See 38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. 
§§ 3.500(b), 21.7635(q)(2).  

However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet. App. 171, 174 (1997).  Thus, a finding of 
administrative error requires not only error on the part of 
VA, but that the beneficiary be unaware that the payments are 
erroneous.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b).

If the claimant fails to provide full disclosure of facts or 
due to the amount of the overpayment should know an error has 
been made, yet accepts the payment, the overpayment will not 
be considered due to administrative error.  An example when 
administrative error applies is when VA erroneously 
interprets the law to allow payment of greater benefits than 
the legislative intent.  An example of when administrative 
error does not apply is when the claimant accepts an amount 
that is patently excessive.  

There is no doubt that the Veteran was eligible for Chapter 
1607 benefits from the date of his application up until his 
transfer to the IRR on June 20, 2006.  His 6-year enlistment 
in the INARNG, and periods of active duty after September 11, 
2001, established his eligibility and entitlement to 
benefits.  The payment of his benefits was delayed because 
the process for making such payments was not in place at the 
time of his claim.

However, there also is no doubt that his eligibility for 
payments under Chapter 1607 expired with his transfer out of 
the Selected Reserve of the Ready Reserve on June 20, 2006.  
See 10 U.S.C.A. § 16165(a).  Accordingly, he would not be 
entitled to payments under the Chapter 1607 program from that 
date forward.  In addition, absent entitlement to an 
extension, the Veteran's benefits under Chapter 1606 would 
also terminate as of that date.  Thus, it would seem that the 
creation of the debt was valid.  However, consideration of 
such facts does not end the analysis in this case.

The Board finds that the education benefits provided to the 
Veteran in this case presented a complex picture that is, and 
was, difficult to understand.  The Veteran was initially 
awarded Chapter 1606 benefits.  He was told his application 
for Chapter 1607 benefits would be reviewed but VA was not 
able to administer the program at the time of application.  
He was then provided with Chapter 1607 payments based on 
NOBEs provided by DoD, to include a certification from DoD of 
the Veteran's continued eligibility in December 2006.  
Finally, the Veteran's debt was offset by an extension of 
benefits earned under Chapter 1606 after he was told he was 
no longer entitled to education benefits under either 
program, as noted in the RO director's letter of September 
2008.  

The RO has not provided copies of any correspondence to the 
Veteran regarding his payments of education benefits, dating 
back to 2003.  It was noted that DoD was responsible for 
determining eligibility but that VA was responsible for the 
payment of benefits.  There is not one letter of record to 
inform the Veteran of his payment, the amount of the payment, 
the basis or authority for the payment, or any future end 
dates or possible reason(s) for termination of benefits.  
There are only computerized printouts showing that payments 
were made to the Veteran, and under what program.  He has 
acknowledged receiving such payments.  

Further, it would seem that the Veteran should have received 
notice of his extended entitlement to benefits under Chapter 
1606 as a result of his deployments and the 4-month 
additional period provided for each deployment.  Yet, there 
is no evidence of this in the record that the Veteran 
received such notice.  However, the RO did apply the extended 
eligibility in reducing the Veteran's debt.  Still, the 
record does not indicate that the Veteran was made aware of, 
or had explained to him, the determinations regarding his 
continued eligibility for benefits and the payments recouped 
by VA from his benefits.  Finally, although his debt was 
reduced, there is no evidence of formal notification of the 
new debt amount provided to the Veteran contain in the 
education record before the Board.  The Board finds it 
difficult to reason that an individual would be able to 
understand the myriad actions that have taken place in this 
case absent timely notification of the actions.  

Upon reviewing the applicable laws, regulations, and facts of 
this case, the Board concludes that the creation of the debt 
in this case is not valid.  The Veteran clearly was not 
entitled to payments under Chapter 1607 beyond June 20, 2006.  
However, DoD erroneously reported in the affirmative on his 
eligibility through December 2006-an administrative error 
that is solely the fault of DoD and beyond the scope of the 
Veteran's knowledge or his ability to influence DoD's action.  
Although the RO paid benefits in reliance on this 
certification, the RO had evidence of the Veteran's 
termination date prior to making such a payment, albeit not 
based on DoD certification.  

The RO had evidence of the Veteran's enlistment period from 
the outset of his first claim in January 2003 - an enlistment 
date of June 21, 2000, for a 6-year enlistment.  The DD 214 
submitted by the Veteran in September 2005 showed his Reserve 
Obligation Termination Date as June 20, 2006.  Every action 
taken by the Veteran, based on the evidence in the record, 
reflects his honest and straightforward reporting of his 
service and service dates.  Moreover, the Veteran has stated 
that he was unaware that any payment amounts received after 
June 2006 were for an incorrect amount as they were the same 
over the previous four years.  

In light of the above, and the lack of any evidence of record 
that put the Veteran on notice of his payment rates, changes 
in payments rates, or advisements on changes in programs the 
Board finds that the debt in this case was solely the result 
of administrative error and that the Veteran was not aware of 
the incorrect payment amount.  Thus, the creation of the debt 
is not valid.


ORDER

The creation of a debt due to the overpayment of educational 
assistance benefits, in the calculated amount of $1,725.37, 
is not valid; the appeal is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


